BENEDICT, District Judge.
This is a motion to set aside the service of the summons in a case removed to this court from a state court. It appears that, while the case was in the state court, the defendant made a motion to the1 state court to set aside the service, which was denied. Thereafter it removed the said case to this court, and, after its removal, now moves here to set aside the service, upon the same grounds urged in the state court. In my opinion, the defendant is concluded by the decision of the state court made upon its own request, before the cause was removed. This court takes the cause in the condition in which it was left by the state court. A. similar motion had been made in the state court and denied, and no leave was obtained in such court to renew it; nor was any leave obtained in this court. Brooks v. Farwell, 4 Fed. 166; Loomis v. Carrington, 18 Fed. 97. Motion to set aside the service of summons denied.